Title: To Thomas Jefferson from John Taike, 27 May 1808
From: Taike, John
To: Jefferson, Thomas


                  
                     Respected Sir
                     
                     Philadelphia, May 27th. 1808
                  
                  Having been assured, by upwards of Fifty persons, of Your generosity to Your Subjects (to Americans in particular.) I take the Liberty of asking a favour of You, which I will be grateful to You for while I have the blessings of Life—This favour is the Loan of Fifty Dollars—I am poor—and that Sum would be sufficient to set me up to get an honest Livelihood—I once was rich, and charitable—I can hope for Charity from others, especially from one, who is the Governor of a Country, which is renowned for it’s Charity, and Generosity—But if You will give Me that Sum, my prayers shall never cease for your prosperity and happiness—I would also be thankful to You if You can make Your Answer to this Letter come free. Pray send Me an Answer which will thankfully be received by,
                  Generous Sir, Your obedt. Servt.
                  
                     John Taike
                     
                  
               